 

Exhibit 10.3

 

FORM OF COMPANY LOCK-UP AGREEMENT

 

This LOCK-UP AGREEMENT (this “Agreement”), dated as of January 18, 2017, is
being executed and delivered as of January 18, 2017, by NAME OF STOCKHOLDER
(“Stockholder”) in favor of and for the benefit of PharmAthene, Inc. (“Parent”).

 

RECITALS

 

A.            Stockholder is a (i) director or officer of Altimmune, Inc. (the
“Company”) or (ii) a stockholder of Altimmune and an Affiliate of a director or
officer of the Company.

 

B.            The Company, Parent, Mustang Merger Sub Corp I Inc., a Delaware
corporation and direct, wholly owned subsidiary of Parent (“Merger Sub Corp”),
Mustang Merger Sub II LLC, a Delaware limited liability company and a direct
wholly owned subsidiary of Parent (“Merger Sub LLC” and together with Merger Sub
Corp, “Merger Sub”), and Shareholder Representative Services LLC, solely in its
capacity as the representative of the stockholders of the Company, have entered
into that certain Agreement and Plan of Merger and Reorganization (as amended
from time to time, the “Merger Agreement”), dated as of January 18, 2017,
pursuant to which Merger Sub Corp will merge with and into the Company (“Merger
1”), and immediately thereafter, the Company will merge with and into Merger Sub
LLC, with Merger Sub LLC as the surviving entity in such merger (“Merger 2” and
together with Merger 1, the “Mergers”), and Merger Sub LLC will continue as a
direct wholly owned subsidiary of Parent.

 

C.            The Merger Agreement contemplates that, upon consummation of the
Merger and the consummation of the Post-Closing Private Placement, Stockholder
will receive shares of Parent Common Stock in the Mergers (the “Parent Shares”)
and that the Stockholder will be subject to certain restrictions on transfer of
such shares as provided herein.

 

Stockholder, intending to be legally bound, agrees as follows:

 

1.             Defined Terms. Each capitalized term used in this Agreement but
not otherwise defined herein shall have the meaning ascribed thereto in the
Merger Agreement.

 

2.             Representations and Warranties of Stockholder. Stockholder
represents and warrants to Parent as of the date hereof as follows:

 

(a)          Stockholder is the holder and “beneficial owner” (as defined in
Rule 13d-3 under the Securities Exchange Act of 1934, as amended) of the number
of outstanding shares of common stock of the Company set forth beneath
Stockholder’s signature on the signature page hereof (the “Company Shares”), and
Stockholder has good and valid title to the Company Shares, free and clear of
any liens, pledges, security interests, adverse claims, equities, options,
proxies, charges, encumbrances or restrictions of any nature, other than as
otherwise restricted under the Securities Act of 1933, as amended (the
“Securities Act”) and other applicable securities laws and regulations, or under
the Amended and Restated Investor Rights Agreement dated March 10, 2015 by and
among the Company and the stockholders of the Company party thereto.

 

 

 

 

(b)          Stockholder has the sole right to vote and to dispose of the
Company Shares.

 

(c)          Stockholder has read this Agreement and, to the extent Stockholder
felt necessary, has discussed with counsel the limitations imposed on
Stockholder’s ability to sell, transfer or otherwise dispose of the Parent
Shares. Stockholder fully understands the limitations this Agreement places upon
Stockholder’s ability to sell, transfer or otherwise dispose of the Parent
Shares.

 

3.             Lock-Up.

 

(a)          Stockholder will not, during the period commencing on the date of
the Effective Time of Merger 1 and, subject to the terms set forth herein,
ending 180 days after the Effective Time of Merger 1 (the “Lock-up Period”), (1)
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
Parent Shares, or (2) enter into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
the Parent Shares, whether any such transaction described in clause (1) or (2)
above is to be settled by delivery of the Parent Shares, in cash or otherwise.

 

(b)          Notwithstanding the foregoing, Stockholder may transfer Parent
Shares (i) to Affiliates (including, for the avoidance of doubt, if Stockholder
is a corporation, partnership, limited liability company, investment fund, trust
or other business entity, such investment funds or other business entities
controlled or managed by, or that controls or manages, or under common
management with, the Stockholder) or charitable organizations; (ii) if
Stockholder is an individual, to any member of Stockholder’s immediate family,
or to a trust for the benefit of Stockholder or any member of Stockholder’s
immediate family for estate planning purposes or for the purposes of personal
tax planning, or upon the death of Stockholder, by will or intestacy; (iii) if
Stockholder is a corporation, partnership, limited liability company, investment
fund or other business entity, as part of a disposition, transfer or
distribution by the Stockholder to its equity holders; (iv) if the Stockholder
is a trust, to a trustor or beneficiary of the trust; or (v) to a nominee or
custodian of a Person or entity to whom a disposition or transfer would be
permissible under this clause (b); provided, however, that any such transfer
shall be permitted under this clause (b) only if, as a precondition to such
transfer, such donee, transferee or distributee agrees in writing to be bound by
all of the terms of this Agreement.

 

(c)          For the avoidance of doubt, the restrictions in this Agreement
shall apply only to (i) the Parent Shares received in the Mergers, (ii) Parent
Shares issued upon exercise of options to acquire Parent Shares outstanding
immediately after the Effective Time of Merger 1, and (iii) Parent Shares issued
in the Post-Closing Private Placement and no other security of Parent or any
Affiliate thereof.

 

4.             Stop Transfer Instructions. Stockholder acknowledges and agrees
that stop transfer instructions will be given to Parent’s transfer agent with
respect to the Parent Shares until the expiration of the Lock-Up Period.

 

 2 

 

 

5.             Independence of Obligations. The covenants and obligations of
Stockholder set forth in this Agreement shall be construed as independent of any
other agreement or arrangement between Stockholder, on the one hand, and the
Company or Parent, on the other hand. The existence of any claim or cause of
action by Stockholder against the Company or Parent shall not constitute a
defense to the enforcement of any of such covenants or obligations against
Stockholder.

 

6.             Specific Performance. Stockholder acknowledges that Parent could
be damaged irreparably if any of the provisions of this Agreement are not
performed in accordance with their specific terms and that any breach of this
Agreement by Stockholder could not be adequately compensated by monetary
damages. Accordingly, Stockholder agrees that (a) it will waive, in any action
for specific performance, the defense of adequacy of a remedy at law, and (b) in
addition to any other right or remedy to which Parent may be entitled, at law or
in equity, Parent will be entitled to seek to enforce any provision of this
Agreement by a decree of specific performance and to seek temporary, preliminary
and permanent injunctive relief to prevent breaches or threatened breaches of
any of the provisions of this Agreement, without posting any bond or other
undertaking.

 

7.             Notices. All notices and other communications hereunder shall be
in writing (including email or similar writing) and must be given:

 

(a)          If to Parent, to:

 

PharmAthene, Inc.

One Park Place, Suite 450

Annapolis, Maryland 21401

Attention:John Gill

Email:john.gill@pharmathene.com

 

with a copy (which will not constitute notice) to:

 

Dentons US LLP

1221 Avenue of the Americas

New York, NY 10020

Attention:Jeffrey Baumel

 Ilan Katz

Email:jeffrey.baumel@dentons.com

ilan.katz@dentons.com

 

and with a copy (which will not constitute notice), following the Closing, to:

 

Proskauer Rose LLP
One International Place
Boston, MA 02110

Attention:Ori Solomon

Email:osolomon@proskauer.com

 

 3 

 

 

(b)          If to Stockholder, to

[__________]

[__________]

Attention:

email:

 

or such other physical address or email address as a party may hereafter specify
for the purpose by notice to the other parties hereto. Each notice, consent,
waiver or other communication under this Agreement will be effective only (i) if
given by email, when the email is transmitted to the email address specified in
this Section 7 or (ii) if given by overnight courier or personal delivery when
delivered at the physical address specified in this Section 7.

 

8.             Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction will, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
affecting the validity or enforceability of the remaining provisions hereof. Any
such prohibition or unenforceability in any jurisdiction will not invalidate or
render unenforceable such provision in any other jurisdiction. If any provision
of this Agreement is so broad as to be unenforceable, the provision will be
interpreted to be only so broad as is enforceable.

 

9.             Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed by, construed under and enforced in accordance with the laws of the
State of Delaware, without giving effect to principles of conflict or choice of
laws which would result in the application of the laws of any other
jurisdiction.

 

10.           Consent to Jurisdiction. Any suit, action or proceeding seeking to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby or thereby will be
brought exclusively in the United States District Court for the District of
Delaware or in the Court of Chancery of the State of Delaware, and each of the
parties hereto hereby consents to the exclusive jurisdiction of those courts
(and of the appropriate appellate courts therefrom) in any suit, action or
proceeding and irrevocably waives, to the fullest extent permitted by applicable
Law, any objection which it may now or hereafter have to the laying of the venue
of any suit, action or proceeding in any of those courts or that any suit,
action or proceeding which is brought in any of those courts has been brought in
an inconvenient forum. Process in any suit, action or proceeding may be served
on any party anywhere in the world, whether within or without the jurisdiction
of any of the named courts. Without limiting the foregoing, each party agrees
that service of process on it by notice as provided in Section 7 will be deemed
effective service of process. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

 4 

 

 

11.          Waiver. The rights and remedies of the parties to this Agreement
are cumulative and not alternative. Neither any failure nor any delay by a party
in exercising any right, power or privilege under this Agreement or any of the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable Law, (a) no claim or right arising out of this
Agreement or any of the documents referred to in this Agreement can be
discharged by one party, in whole or in part, by a waiver or renunciation of the
claim or right unless in a written document signed by the other party, (b) no
waiver that may be given by a party will be applicable except in the specific
instance for which it is given, and (c) no notice to or demand on one party will
be deemed to be a waiver of any obligation of that party or of the right of the
party giving such notice or demand to take further action without notice or
demand as provided in this Agreement or the documents referred to in this
Agreement.

 

12.           Effectiveness; Termination. This Agreement shall only be effective
upon the Effective Time of Merger 1 and shall automatically terminate in the
event of the termination of the Merger Agreement for any reason.

 

13.           Further Assurances. Stockholder shall execute and/or cause to be
delivered to Parent such instruments and other documents and shall take such
other actions as Parent may reasonably request for the purpose of carrying out
the transactions contemplated by this Agreement.

 

14.           Entire Agreement and Modification. This Agreement, the Merger
Agreement and any other documents delivered by the parties in connection
herewith constitute the entire agreement among the parties with respect to the
subject matter hereof and supersede all prior agreements and understandings,
both written and oral, between the parties with respect to its subject matter
and constitute (along with the documents delivered pursuant to this Agreement) a
complete and exclusive statement of the terms of the agreement between the
parties with respect to its subject matter. This Agreement may not be amended,
supplemented or otherwise modified except by a written document executed by the
party against whose interest the modification will operate. The parties will not
enter into any other agreement inconsistent with the terms and conditions of
this Agreement and the Merger Agreement, or that addresses any of the subject
matters addressed in this Agreement and the Merger Agreement.

 

15.           Non-Exclusivity. The rights and remedies of Parent hereunder are
not exclusive of or limited by any other rights or remedies which Parent may
have, whether at law, in equity, by contract or otherwise, all of which shall be
cumulative (and not alternative).

 

16.           Expenses. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby will be paid by the party incurring such
expenses.

 

17.           Assignment. This Agreement and all obligations of Stockholder
hereunder are personal to Stockholder and may not be transferred or delegated by
Stockholder at any time, except in accordance with Section 2(b) of this
Agreement. Parent may freely assign any or all of its rights under this
Agreement, in whole or in part, to any successor entity without obtaining the
consent or approval of Stockholder.

 

 5 

 

 

18.           Binding Nature. Subject to Section 17, this Agreement will inure
to the benefit of Parent and its successors and assigns and will be binding upon
Stockholder and Stockholder’s representatives, executors, administrators,
estate, heirs, successors and assigns.

 

19.           Survival. Each of the representations, warranties, covenants and
obligations contained in this Agreement shall survive the consummation of the
Mergers.

 

20.           Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be deemed to be an original, but all of which,
taken together, will constitute one and the same instrument. An electronic copy
of a party’s signature (including signatures in Adobe PDF or similar format)
shall be deemed an original signature for purposes hereof.

 

21.           Headings; Construction. The headings contained in this Agreement
are for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. In this Agreement (a) words denoting the
singular include the plural and vice versa, (b) ”it” or “its” or words denoting
any gender include all genders and (c) the word “including” means “including
without limitation,” whether or not expressed.

 

(Signature page follows)

 

 6 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Lock-Up Agreement to be
duly executed as of the day and year first above written.

 

  THE COMPANY       PHARMATHENE, INC.         By:       Name:     Title:

 

 7 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Lock-Up Agreement to be
duly executed as of the day and year first above written.

 

STOCKHOLDER:

 

INDIVIDUAL:    

PARTNERSHIP, CORPORATION,

LLC, TRUST OR OTHER ENTITY:

                (Print Name)     (Print Name of Entity)             By:  
(Signature)     (Signature)              



(Jurisdiction of Residence)     (Print Name)                       (Print Title)
                      (Type of Entity)                       (Jurisdiction of
Organization)

 

 8 

